Citation Nr: 1818386	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  14-04 900	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an increased rating for right knee, torn medial meniscus with instability, status post meniscectomy and microfracture (previously rated as right knee chondromalacia, status post arthroscopic surgery) rated 10 percent disabling prior to September 23, 2011, and 20 percent disabling from January 1, 2012.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to January 1, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant, who is a Veteran, served on active duty from April 1993 to April 1997.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2011 rating decision, in pertinent part, the RO denied entitlement to a disability rating in excess of 10 percent for right knee chondromalacia, status post arthroscopic surgery.  In a July 2012 rating decision, the RO assigned a temporary total convalescent rating (100 percent) pursuant to 38 C.F.R. § 4.30 (2017) to right knee, torn medial meniscus with instability, status post meniscectomy and microfracture, effective September 23, 2011, and assigned a 20 percent rating, effective January 1, 2012.  

The Veteran testified at a Board hearing in September 2015; the transcript is of record.

This matter was remanded in November 2015.  In November 2016, the Board, again, remanded the right knee issue and took jurisdiction of the issue of entitlement to a TDIU.  In a February 2017 rating decision, a TDIU was granted, effective January 1, 2012.


FINDINGS OF FACT

1.  The appellant in this case served on active duty from April 1993 to April 1997.

2.  On March 16, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


